Exhibit 12.1 RATIO OF EARNINGS TO FIXED CHARGES (in thousands) Our ratio of earnings to fixed charges is as follows: Six months ended June 30, 2015 Earnings: Income from continuing operations before provision for income taxes and noncontrolling interest $ $ ) $ ) $ $ $ Interest expense and other ) Portion of rents representative of the interest factor(1) ) Fixed charges: Interest expense, including amount capitalized Portion of rents representative of the interest factor(1) $ Ratio of earnings to fixed charges(2) 1.39x — — 12.18x 12.30x 10.53x 33% of rental expense For the years ended December31, 2014 and December 31, 2013, earnings were deficient to cover fixed charges of $67,763 and $443,997, respectively, primarily as a result of operating losses during the periods.
